UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-4138


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JAMES JUNIOR CONYERS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.  James C. Dever III,
District Judge. (7:10-cr-00037-D-1)


Submitted:   December 2, 2011             Decided:   December 8, 2011


Before GREGORY and DAVIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, G. Alan DuBois,
Assistant Federal Public Defender, James E. Todd, Jr., Research
and Writing Attorney, Raleigh, North Carolina, for Appellant.
Jennifer P. May-Parker, Assistant United States Attorney,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               James    Junior     Conyers   appeals      the    180-month     sentence

imposed following his guilty plea to possession of a firearm by

a convicted felon, in violation of 18 U.S.C. § 922(g)(1) (2006).

Conyers’ counsel filed a brief pursuant to Anders v. California,

386 U.S. 738 (1967), asserting that there are no meritorious

grounds for appeal but questioning whether the district court

erred     in       designating     Conyers   as     an   armed    career     criminal.

Conyers was advised of his right to file a pro se supplemental

brief but did not file one.             Finding no error, we affirm.

               The sole issue raised in counsel’s Anders brief is

whether the district court properly designated Conyers as an

armed career criminal. Counsel argues that, although Conyers’

breaking and entering convictions were punishable by more than

one year of imprisonment at the time Conyers was sentenced for

those offenses, they were no longer punishable by more than one

year of imprisonment at the time Conyers was sentenced for the

present    offense.           As   counsel   acknowledges,        this   argument   is

foreclosed by the Supreme Court’s recent decision in McNeill v.

United States, 131 S. Ct. 2218 (2011), in which the Court held

that “[t]he plain text of [the Armed Career Criminal Act (ACCA)]

requires       a    federal    sentencing        court   to   consult    the   maximum

sentence applicable to a defendant’s previous . . . offense at

the time of his conviction for that offense.”                       Id. at 2221-22;

                                             2
see   also   N.C.    Gen.      Stat.   § 14-54(a)    (1993)      (providing        that

breaking and entering is Class H felony); N.C. Gen. Stat. § 14-

1.1(a)(8) (1993) (repealed effective Oct. 1, 1994) (“A Class H

felony shall be punishable by imprisonment up to 10 years, or a

fine or both.”); United States v. Bowden, 975 F.2d 1080, 1085

(4th Cir. 1992) (finding that North Carolina crime of breaking

and entering qualifies as “burglary” under ACCA).                   Therefore, we

conclude that the district court properly designated Conyers as

an armed career criminal. *

             In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We    therefore     affirm     the   district   court’s        judgment    and    deny

Conyers’ motion to substitute counsel.               This court requires that

counsel inform Conyers, in writing, of his right to petition the

Supreme    Court    of   the    United    States   for    further       review.     If

Conyers requests that a petition be filed, but counsel believes

that such a petition would be frivolous, counsel may move in

this court for leave to withdraw from representation.                      Counsel’s

motion must state that a copy thereof was served on Conyers.                        We

dispense     with    oral      argument    because       the    facts     and     legal

       *
        Because McNeill forecloses this portion of counsel’s
argument, we need not address counsel’s remaining argument under
United States v. Simmons, 649 F.3d 237 (4th Cir. 2011) (en banc)
(overruling United States v. Harp, 406 F.3d 242 (4th Cir.
2005)).



                                          3
conclusions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                           AFFIRMED




                                4